This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CACH, LLC,

 3          Plaintiff/Counter-Defendant/Appellee,

 4 v.                                                                            No. 32,931

 5 DAVID W. RILEY,

 6          Defendant/Counter-Plaintiff/Appellant


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Shepherd, District Judge

 9   Modrall, Sperling, Roehl,
10   Harris & Sisk, P.A.
11   Jennifer G. Anderson
12   Emil J. Kiehne
13   Albuquerque, NM

14 Kanter & Grubesic, P.A.
15 Dana K. Grubesic
16 Albuquerque, NM

17 for Appellee

18 Law Offices of Roger Moore
19 Roger Moore
20 Albuquerque, NM
 1 for Appellant

 2                            MEMORANDUM OPINION

 3 BUSTAMANTE, Judge.

 4   {1}   Defendant/Counter-Plaintiff seeks to appeal from the district court’s order

 5 granting his motion for summary judgment due to lack of standing and denying his

 6 motion for reconsideration of the court’s ruling on attorney fees related to Plaintiff’s

 7 claim. We issued a notice of proposed disposition, proposing to summarily dismiss

 8 for lack of a final, appealable order, due to outstanding counterclaims and a lack of

 9 certification language that could make the order immediately appealable under Rule

10 1-054(B)(1) NMRA. Plaintiff/Counter-Defendant has filed a response to our notice,

11 supporting our proposed summary disposition. Defendant/Counter-Plaintiff has not

12 filed a response. “Failure to file a memorandum in opposition constitutes acceptance

13 of the disposition proposed in the calendar notice.”                Frick v. Veazey,

14 1993-NMCA-119, ¶ 2, 116 N.M. 246, 861 P.2d 287. We, therefore, summarily

15 dismiss Defendant/Counter-Plaintiff’s appeal for lack of a final, appealable order for

16 the reasons set forth in our notice.

17   {2}   IT IS SO ORDERED.



18
19                                         MICHAEL D. BUSTAMANTE, Judge


                                              2
1 WE CONCUR:



2
3 JAMES J. WECHSLER, Judge



4
5 JONATHAN B. SUTIN, Judge




                             3